Evans, Judge:
This appeal to reappraisement has been submitted for decision on the following stipulation:
It is -hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the market values or prices at the time of exportation of the merchandise involved in cases 1 to 10 herein and cases 11 to 20 herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States plus, when not included in such price, the cost of containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States are 3.75 zlotys per kilo and 4.75 zlotys per kilo respectively less charges as invoiced for freight to Gdynia.
It is further stipulated and agreed that there were no higher foreign values for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted upon the foregoing stipulation.
*925On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the •determination of the value of the merchandise here involved, and that ■such values are as set forth above. Judgment will be rendered accordingly.